[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                                                               FILED
                                                      U.S. COURT OF APPEALS
                      ________________________          ELEVENTH CIRCUIT
                                                            MAY 11, 2012
                            No. 10-15828                     JOHN LEY
                        Non-Argument Calendar                 CLERK
                      ________________________

               D.C. Docket No. 1:09-cr-00133-JRH-WLB-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                 versus


ALFONSO ALVEREZ BANDA,

                                                        Defendant-Appellant.


                     __________________________

               Appeal from the United States District Court
                  for the Southern District of Georgia
                    _________________________
                             (May 11, 2012)

Before TJOFLAT, EDMONDSON and BLACK, Circuit Judges.

PER CURIAM:
       Alfonso Banda appeals his 235-month sentence after being found guilty for

one count of possession with intent to distribute not less than 500 grams of a

mixture of methamphetamine, in violation of 21 U.S.C. § 841(a)(1). On appeal,

Banda argues the district court failed to properly consider his age and infirmities at

sentencing, as his sentence essentially equates to life without parole. After review,

we affirm Banda’s sentence.1

       Banda does not meet his burden of demonstrating his sentence was

unreasonable in light of the record and the § 3553(a) factors. The district court

explicitly mentioned its consideration of Banda’s age, along with the § 3553(a)

factors, the statements of the parties, and the PSI. See United States v. Talley, 431

F.3d 784, 786 (11th Cir. 2005) (“[A]n acknowledgment by the district court that it

has considered the defendant’s arguments and the factors in section 3553(a) is

sufficient.”). Further, the weight to be given to Banda’s age was within the district

court’s discretion. See United States v. Langston, 590 F.3d 1226, 1237 (11th Cir.

2009). Finally, the court’s sentence of 235 months represented the lowest end of

the applicable guideline range, and we ordinarily expect such a sentence to be

reasonable. See Talley, 431 F.3d at 787-88. Banda was caught with nearly 2


       1
           We review the reasonableness of a sentence under a deferential abuse of discretion
standard. Gall v. United States, 128 S. Ct. 586, 591 (2007). “The party challenging the sentence
bears the burden to show it is unreasonable in light of the record and the § 3553(a) factors.” United
States v. Tome, 611 F.3d 1371, 1378 (11th Cir.), cert. denied, 131 S. Ct. 674 (2010).

                                                 2
pounds of methamphetamine; his 235-month sentence is procedurally and

substantively reasonable.

      AFFIRMED.




                                      3